Case 9:19-bk-01977-FMD Doc29 Filed 04/19/19 Page 1 of 3

UNITED STATES BANKRUPTCY COURT
MIDDLE DISTRICT OF FLORIDA — FORT MYERS DIVISION

CASE NO. 9:19-bk-01977-FMD
CHAPTER 13

IN RE:

PATRICK ANTHONY DEROSA,
JR. AKA PATRICK A DEROSA,
JR. AKA PATRICK DEROSA, JR.
AKA PAT DEROSA, JR.,

Debtor
/

U.S. BANK NATIONAL ASSOCIATION’S RESPONSE TO
DEBTOR’S MOTION TO SELL (DE-19)

COMES NOW, U.S. Bank National Association, as Indenture Trustee, in trust for
Holders of the HomeBanc Mortgage Trust 2005-3, Mortgage Backed Notes (“Secured
Creditor’), by and through its undersigned counsel, files this Response to Debtor's Motion to Sell
(Doc. No. 19) and in support thereof states:

1. Secured Creditor holds a perfected junior lien on the Debtor’s real property
located at 12070 Lucca Street #201, Fort Myers, FL 33912 (the “Property”), by virtue of a
Mortgage dated April 26, 2005, which was recorded in the Public Records of Lee County,
Florida, on May 27, 2005 in Official Records Book 04729, at Pgs 2602 — 2613, in the amount of
$27,400.00.

2. On April 5, 2019, Debtor filed a Motion to Sell (Doc. No. 19) [the “Motion’],
which motion apparently seeks to sell all rights, title, and interest in the Property to a private
purchaser for a sale price of $209,000.00.

3. Secured Creditor, as the holder of a perfected mortgage lien on the subject
Property, objects to the proposed sale, but may reconsider if the following conditions are
addressed and memorialized in an order upon the instant Motion, to wit:

File No. 19-00651 SPS
V3.20160414
Case 9:19-bk-01977-FMD Doc 29 Filed 04/19/19 Page 2 of 3

4. Further, Secured Creditor asserts that 11 U.S.C. §363(b) does not authorize the
sale of property free of a perfected lien under applicable non-bankruptcy law, and therefore

objects to any sale of the Property that does not contemplate a full, 100% payoff of its mortgage
y

lien.

WHEREFORE, Secured Creditor respectfully requests that the Court enter an order
conditionally granting Debtor's Motion to Sell subject to Secured Creditor’s prior review and

approval of the pertinent sale terms and for such other and further relief as the Court may deem

just and proper.

close of escrow.

prior to closing.

Secured Creditor’s loan must be paid in full at closing.
Debtor must request a payoff statement for Secured Creditor’s loan at least
seven (7) days prior to closing.

The payoff statement must not be expired at the time of closing.

The payoff funds must be wired to Secured Creditor within 48 hours of the
Secured Creditor must have an opportunity to review the proposed HUD-1
If the Debtor is attempting a short sale of the Property, the sale must be

subject to Secured Creditor’s written consent to the negotiated terms and

conditions, and its written approval.

Dated this /F day of April, 2019.

File No. 19-00651 SPS
V3.20160414

Kahane & Associates, P.A.
8201 Peters Road, Suite 3000
Plantation, Florida 33324
Telephone: (954) 382-3486
Telefacsimile: 2-5380

  

By:
a MakeG. Granger, Esq., Fla. Bar No.: 146870
O Gregg S. Ahrens, Esq., Fla. Bar No.: 352837
0 Taji Foreman, Esq., Fla. Bar No.: 58606

 
Case 9:19-bk-01977-FMD Doc 29 Filed 04/19/19 Page 3 of 3

I HEREBY CERTIFY that a true and correct copy of the foregoing was delivered to the

addresses on the attached mailing list by First Class U.S. mail postage pre-paid, and/or by

Electronic Filing this [ G day of April, 2019.

Patrick Anthony Derosa, Jr.
12070 Lucca Street, #201
Fort Myers, FL 33966

David Lampley, Esq.

The Dellutri Law Group, PA
1436 Royal Palm Square Blvd.
Fort Myers, FL 33919-1049

Jon M.Waage, Chapter 13 Trustee
P O Box 25001
Bradenton, FL 34206-5001

Michael E. Cecil, Esq.

Jon M.Waage, Chapter 13 Trustee
P O Box 25001

Bradenton, FL 34206-5001

U.S. Trustee

United States Trustee - FTM7/13, 7
Timberlake Annex, Suite 1200

501 E Polk Street

Tampa, FL 33602

File No, 19-00651 SPS
V3.20160414

Respectfully Submitted,

Kahane & Associates, P.A.
8201 Peters Road, Suite 3000
Plantation, Florida 33324
Telephone: (954) 382-3486

Telefacsimile: (934) 382-5380
By: KB

B MarkG. Granger, Esq., Fla. Bar No.: 146870
LO) Gregg S. Ahrens, Esq., Fla. Bar No.: 352837
0 Taji Foreman, Esq., Fla. Bar No.: 58606

Mailing List
